DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a mental process, e.g., concepts performed in the human mind. This judicial exception is not integrated into a practical application because although it recites generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea since they amount to simply implementing the abstract idea on a processor using memory and a computer program. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a generic processor, memory and computer program represent well-understood, routine, and conventional activity as recognized by the court decisions listed in MPEP 2106.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3, 5, 7, 9-12, 14, 16, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wellington et al. (US9,990,548).
	Regarding claim 1, Wellington discloses A method for recognizing a traffic light (abstract), comprising: 
obtaining semantic information of one or more traffic lights provided at an intersection (“In certain implementations, the each of the signal maps 433 can be pre-recorded and labeled to indicate the subsets for a particular traffic signaling system. For example, during a recording and labeling phase, vehicles including sensors (e.g., camera sensors), a positioning system, and a range finder can record data to locate traffic signals throughout the given region. The recorded data can be analyzed (e.g., by human analysts or algorithmically) to identify the traffic signal faces for a particular direction of an intersection, label the points of interest identifying the exact locations of the signal faces, determine the subsets for the traffic signal system, correlate the subsets to the lanes, and store each labeled map in a mapping log. In one example, the sensor and processing systems of the recording vehicles can process and upload the image data to a backend system, which can run labeling operations to generate the signal maps 433. In one example, after the signal maps 433 are generated and verified, the backend system can provide the signal maps 433 to autonomous vehicles traveling throughout the given region in which the signal maps 433 were recorded” in col. 12 ln. 25-44), and recognizing states of the one or more traffic lights in an image captured by a camera (“The signal template can define at least one region of interest in the image data where a traffic signal face is expected to be in the image data. Based on the characteristic information and the image data, the signal analysis system can identify a state of the traffic signaling system for the pass-through action, and then generate an output for the autonomous vehicle indicating the state of the traffic signaling system for the pass-through action” in col. 2 ln. 27-34; col. 2 ln. 60 – col. 3 ln. 22; col. 13 ln. 33-55); 
determining traffic lights representing same semantics from the one or more traffic lights based on the semantic information (col. 2 ln. 60 – col. 3 ln. 22), and determining a uniform state corresponding to the traffic lights representing the same semantics according to states of the traffic lights representing the same semantics and preset confidences of respective traffic light states (“Specifically, during the image processing operation, the signal analysis system 400 can first identify subset 522 as being the primary, "right-of-way" signal that indicates whether the autonomous vehicle may simply pass-through the intersection (e.g., in the green light state on subset 522). If the image processing operation results in no state threshold being met for subset 522 (e.g., both yellow and green lights are deasserted), the signal analysis system 400 may then secondarily monitor subset 524 to determine whether the autonomous vehicle is permitted to perform the pass-through action in lane 502, but with a yield condition. In the example shown in FIG. 5, subset 522 is in the yellow state. In conjunction, the signal analysis system 400 can run an image processing operation on subset 524 with a match threshold being met for the green light state (as shown)” in col. 15 ln. 41-56”; “For the particular situation in which the autonomous vehicle is to turn right at the intersection, the signal analysis system 400 can look up the matching signal map 427 to identify the applicable subsets (e.g., subset 526 for right-of-way and subset 524 for yield). The signal analysis system 400 can monitor subset 526 to determine whether the autonomous vehicle has right-of-way for the right turn. In monitoring subset 526, the signal analysis system 400 can perform a continuous image processing operation for each state (i.e., the yellow state and the green state) of subset 526 to determine whether either possible state exceeds a predetermined match threshold. In some examples, the image processing operation can comprise a calculation based on a detected brightness from each bulb of subset 526 to determine whether the detected brightness exceeds a brightness threshold, indicating that the bulb is asserted” in col. 16 ln. 25-40); “brightness threshold” in col. 16 ln. 25-40; col. 18 ln. 18-63); and 
determining indication information of the traffic lights representing the same semantics according to the uniform state (col. 18 ln. 18-63). 
Regarding claim 2, Wellington discloses The method according to claim 1, wherein obtaining the semantic information of one or more traffic lights provided at the intersection, and recognizing the states of the one or more traffic lights according to the image captured by the camera comprise: obtaining location information of the one or more (“According to many examples, the signal analysis system can perform a localization of the autonomous vehicle to determine its pose (e.g., position, bearing, and/or orientation), and access a matching signal map (e.g., stored in a memory of the autonomous vehicle or the signal analysis system itself, or stored in a remote memory or system accessible by the signal analysis system via a network) that includes characteristic information indicating the properties of the identified traffic signaling system. In many aspects, the signal analysis system can utilize the matching signal map to generate a signal template for the traffic signaling system on the image data. The signal template can define at least one region of interest in the image data where a traffic signal face is expected to be in the image data. Based on the characteristic information and the image data, the signal analysis system can identify a state of the traffic signaling system for the pass-through action, and then generate an output for the autonomous vehicle indicating the state of the traffic signaling system for the pass-through action. For example, the signal analysis system can determine that the traffic signal for the pass-through action is green, and generate an output signal reflecting the green state. The signal analysis system can then transmit the output signal to the autonomous vehicle control system, which can respond by performing the pass-through action accordingly (e.g., driving straight through the intersection)” in col. 2 ln. 16-41).
Regarding claim 3, Wellington discloses The method according to claim 1, wherein determining the uniform state corresponding to the traffic lights representing the same semantics according to the states of the traffic lights representing the same semantics and the preset confidences of respective traffic light states comprises: determining confidences respectively corresponding to the states of the traffic lights representing the same semantics based on the preset confidences of the respective traffic light states; and selecting a state with a maximum confidence from the confidences respectively corresponding to the states of the traffic lights representing the same semantics as the uniform state (“For certain implementations, the signal analysis system 400 can determine whether there are any occlusions (745) on any signal faces. If an occlusions exists (747) (e.g., a truck blocking a signal face), the signal analysis system 400 can prioritize non-occluded faces (750)--or if none exist, instigate a high caution driving mode to identify the signal state once the occlusion passes (750)--and analyze the results of the probabilistic matching operation to determine the state for the pass-through action (755). If there are no occlusions (749), then the signal analysis system 400 can directly analyze the results of the probabilistic matching operation to determine the state for the pass-through action (755). Accordingly, when a clear matching threshold is met (e.g., a brightness threshold) for a particular state (e.g., a green light state), the signal analysis system 400 can generate and transmit a state output 472 to the AV control system 490 (760)” in col. 18 ln. 39-55). 
Regarding claim 5, Wellington discloses The method according to claim 1, after determining the uniform state corresponding to the traffic lights representing the same (col. 8 ln. 25-43; col. 12 ln. 25-44). 
Regarding claim 7, Wellington discloses The method according to claim 1, further comprising: after obtaining the uniform state every time, recording the uniform state when the uniform state is one of: an all-off state, a green-light state, a yellow-light state, and a red-light state; and determining whether there is a traffic light in a blink state among the traffic lights representing the same semantics or whether the traffic lights representing the same semantics are in a fault state according to the uniform state recorded and a frequency of image frame processing (col. 3 ln. 7-26; col. 8 ln. 25-43; col. 12 ln. 25-44). 
Regarding claim 9, Wellington discloses The method according to claim 1, wherein the traffic light states comprise the red-light state, the green-light state, the yellow-light state, the all-off state and the shielded state; and confidences of the red-light state, the green-light state, and the yellow-light state are identical, the confidences of the red-light state, the green light-state, and the yellow-light state are greater than a confidence of the all-off state, and the confidence of the all-off state is greater than a confidence of the shielding state (col. 3 ln. 17-22; col. 18 ln. 39-63). 
Regarding claim 10, Wellington discloses An electronic device (fig. 2) comprising: a memory (“806” in fig. 8), a processor (“804” in fig. 8), and a computer program stored on the memory and executable by the processor, wherein, when the computer program is executed by the processor, a method for recognizing a traffic light is implemented (“the memory 806 may store a plurality of software instructions including, for example, signal analysis instructions 812. During runtime (e.g., when the vehicle is operational), the signal analysis instructions 812 may be executed by one or more of the processors 804 in order to implement functionality such as described with respect to the traffic signal analysis system 205, 400 of FIGS. 2 and 4” in col. 19 ln. 51-58), and the method comprising: 
obtaining semantic information of one or more traffic lights provided at an intersection (“In certain implementations, the each of the signal maps 433 can be pre-recorded and labeled to indicate the subsets for a particular traffic signaling system. For example, during a recording and labeling phase, vehicles including sensors (e.g., camera sensors), a positioning system, and a range finder can record data to locate traffic signals throughout the given region. The recorded data can be analyzed (e.g., by human analysts or algorithmically) to identify the traffic signal faces for a particular direction of an intersection, label the points of interest identifying the exact locations of the signal faces, determine the subsets for the traffic signal system, correlate the subsets to the lanes, and store each labeled map in a mapping log. In one example, the sensor and processing systems of the recording vehicles can process and upload the image data to a backend system, which can run labeling operations to generate the signal maps 433. In one example, after the signal maps 433 are generated and verified, the backend system can provide the signal maps 433 to autonomous vehicles traveling throughout the given region in which the signal maps 433 were recorded” in col. 12 ln. 25-44), and recognizing states of the one or more traffic lights in an image captured by a camera (“The signal template can define at least one region of interest in the image data where a traffic signal face is expected to be in the image data. Based on the characteristic information and the image data, the signal analysis system can identify a state of the traffic signaling system for the pass-through action, and then generate an output for the autonomous vehicle indicating the state of the traffic signaling system for the pass-through action” in col. 2 ln. 27-34; col. 2 ln. 60 – col. 3 ln. 22; col. 13 ln. 33-55); 
determining traffic lights representing same semantics from the one or more traffic lights based on the semantic information (col. 2 ln. 60 – col. 3 ln. 22), and determining a uniform state corresponding to the traffic lights representing the same semantics according to states of the traffic lights representing the same semantics and preset confidences of respective traffic light states (“Specifically, during the image processing operation, the signal analysis system 400 can first identify subset 522 as being the primary, "right-of-way" signal that indicates whether the autonomous vehicle may simply pass-through the intersection (e.g., in the green light state on subset 522). If the image processing operation results in no state threshold being met for subset 522 (e.g., both yellow and green lights are deasserted), the signal analysis system 400 may then secondarily monitor subset 524 to determine whether the autonomous vehicle is permitted to perform the pass-through action in lane 502, but with a yield condition. In the example shown in FIG. 5, subset 522 is in the yellow state. In conjunction, the signal analysis system 400 can run an image processing operation on subset 524 with a match threshold being met for the green light state (as shown)” in col. 15 ln. 41-56”; “For the particular situation in which the autonomous vehicle is to turn right at the intersection, the signal analysis system 400 can look up the matching signal map 427 to identify the applicable subsets (e.g., subset 526 for right-of-way and subset 524 for yield). The signal analysis system 400 can monitor subset 526 to determine whether the autonomous vehicle has right-of-way for the right turn. In monitoring subset 526, the signal analysis system 400 can perform a continuous image processing operation for each state (i.e., the yellow state and the green state) of subset 526 to determine whether either possible state exceeds a predetermined match threshold. In some examples, the image processing operation can comprise a calculation based on a detected brightness from each bulb of subset 526 to determine whether the detected brightness exceeds a brightness threshold, indicating that the bulb is asserted” in col. 16 ln. 25-40); “brightness threshold” in col. 16 ln. 25-40; col. 18 ln. 18-63); and 
determining indication information of the traffic lights representing the same semantics according to the uniform state (col. 18 ln. 18-63). 
Regarding claim 11, Wellington discloses The electronic device according to claim 10, wherein obtaining the semantic information of one or more traffic lights provided at the intersection, and recognizing the states of the one or more traffic lights according to the image captured by the camera, comprise: obtaining location information of the one or more traffic lights provided at the intersection and the semantic information of the one or more traffic lights based on map data; and determining position of the one or more traffic lights in the image captured by the camera based on the location information, and recognizing the states of the one or more traffic lights at the position (“According to many examples, the signal analysis system can perform a localization of the autonomous vehicle to determine its pose (e.g., position, bearing, and/or orientation), and access a matching signal map (e.g., stored in a memory of the autonomous vehicle or the signal analysis system itself, or stored in a remote memory or system accessible by the signal analysis system via a network) that includes characteristic information indicating the properties of the identified traffic signaling system. In many aspects, the signal analysis system can utilize the matching signal map to generate a signal template for the traffic signaling system on the image data. The signal template can define at least one region of interest in the image data where a traffic signal face is expected to be in the image data. Based on the characteristic information and the image data, the signal analysis system can identify a state of the traffic signaling system for the pass-through action, and then generate an output for the autonomous vehicle indicating the state of the traffic signaling system for the pass-through action. For example, the signal analysis system can determine that the traffic signal for the pass-through action is green, and generate an output signal reflecting the green state. The signal analysis system can then transmit the output signal to the autonomous vehicle control system, which can respond by performing the pass-through action accordingly (e.g., driving straight through the intersection)” in col. 2 ln. 16-41). 
Regarding claim 12, Wellington discloses The electronic device according to claim 10, wherein determining the uniform state corresponding to the traffic lights representing the same semantics according to the states of the traffic lights representing the same semantics and the preset confidences of respective traffic light states comprises: determining confidences respectively corresponding to the states of the traffic (“For certain implementations, the signal analysis system 400 can determine whether there are any occlusions (745) on any signal faces. If an occlusions exists (747) (e.g., a truck blocking a signal face), the signal analysis system 400 can prioritize non-occluded faces (750)--or if none exist, instigate a high caution driving mode to identify the signal state once the occlusion passes (750)--and analyze the results of the probabilistic matching operation to determine the state for the pass-through action (755). If there are no occlusions (749), then the signal analysis system 400 can directly analyze the results of the probabilistic matching operation to determine the state for the pass-through action (755). Accordingly, when a clear matching threshold is met (e.g., a brightness threshold) for a particular state (e.g., a green light state), the signal analysis system 400 can generate and transmit a state output 472 to the AV control system 490 (760)” in col. 18 ln. 39-55). 
Regarding claim 14, Wellington discloses The electronic device according to claim 10, wherein after determining the uniform state corresponding to the traffic lights representing the same semantics, and before determining the indication information of the traffic lights representing the same semantics according to the uniform state, the method further comprises: correcting the uniform state according to historical state information corresponding to the traffic lights representing the same semantics (col. 8 ln. 25-43; col. 12 ln. 25-44). 
Regarding claim 16, Wellington discloses The electronic device according to claim 10, wherein the method further comprises: after obtaining the uniform state every time, recording the uniform state when the uniform state is one of: an all-off state, a green-light state, a yellow-light state, and a red-light state; and determining whether there is a traffic light in a blink state among the traffic lights representing the same semantics or whether the traffic lights representing the same semantics are in a fault state according to the uniform state recorded and a frequency of image frame processing (col. 3 ln. 7-26; col. 8 ln. 25-43; col. 12 ln. 25-44). 
Regarding claim 18, Wellington discloses The electronic device according to claim 10, wherein the traffic light states comprise the red-light state, the green-light state, the yellow-light state, the all-off state and the shielded state; and confidences of the red-light state, the green-light state, and the yellow-light state are identical, the confidences of the red-light state, the green light-state, and the yellow-light state are greater than a confidence of the all-off state, and the confidence of the all-off state is greater than a confidence of the shielding state (col. 3 ln. 17-22; col. 18 ln. 39-63). 
Regarding claim 19, Wellington discloses A vehicle (fig. 1) comprising: 
a vehicle body (“10” in fig. 1), an electronic device (fig. 2), and a camera provided on the vehicle body (“260” in fig. 2), the electronic device comprising: a memory (“806” in fig. 8), a processor (“804” in fig. 8), and a computer program stored on the memory and executable by the processor, wherein, when the computer program is executed by the processor, a method for recognizing a traffic light is implemented (“the memory 806 may store a plurality of software instructions including, for example, signal analysis instructions 812. During runtime (e.g., when the vehicle is operational), the signal analysis instructions 812 may be executed by one or more of the processors 804 in order to implement functionality such as described with respect to the traffic signal analysis system 205, 400 of FIGS. 2 and 4” in col. 19 ln. 51-58), and the method comprising: 
obtaining semantic information of one or more traffic lights provided at an intersection (“In certain implementations, the each of the signal maps 433 can be pre-recorded and labeled to indicate the subsets for a particular traffic signaling system. For example, during a recording and labeling phase, vehicles including sensors (e.g., camera sensors), a positioning system, and a range finder can record data to locate traffic signals throughout the given region. The recorded data can be analyzed (e.g., by human analysts or algorithmically) to identify the traffic signal faces for a particular direction of an intersection, label the points of interest identifying the exact locations of the signal faces, determine the subsets for the traffic signal system, correlate the subsets to the lanes, and store each labeled map in a mapping log. In one example, the sensor and processing systems of the recording vehicles can process and upload the image data to a backend system, which can run labeling operations to generate the signal maps 433. In one example, after the signal maps 433 are generated and verified, the backend system can provide the signal maps 433 to autonomous vehicles traveling throughout the given region in which the signal maps 433 were recorded” in col. 12 ln. 25-44), and recognizing states of the one or more traffic lights in an image captured by a camera (“The signal template can define at least one region of interest in the image data where a traffic signal face is expected to be in the image data. Based on the characteristic information and the image data, the signal analysis system can identify a state of the traffic signaling system for the pass-through action, and then generate an output for the autonomous vehicle indicating the state of the traffic signaling system for the pass-through action” in col. 2 ln. 27-34; col. 2 ln. 60 – col. 3 ln. 22; col. 13 ln. 33-55); 
determining traffic lights representing same semantics from the one or more traffic lights based on the semantic information (col. 2 ln. 60 – col. 3 ln. 22), and determining a uniform state corresponding to the traffic lights representing the same semantics according to states of the traffic lights representing the same semantics and preset confidences of respective traffic light states (“Specifically, during the image processing operation, the signal analysis system 400 can first identify subset 522 as being the primary, "right-of-way" signal that indicates whether the autonomous vehicle may simply pass-through the intersection (e.g., in the green light state on subset 522). If the image processing operation results in no state threshold being met for subset 522 (e.g., both yellow and green lights are deasserted), the signal analysis system 400 may then secondarily monitor subset 524 to determine whether the autonomous vehicle is permitted to perform the pass-through action in lane 502, but with a yield condition. In the example shown in FIG. 5, subset 522 is in the yellow state. In conjunction, the signal analysis system 400 can run an image processing operation on subset 524 with a match threshold being met for the green light state (as shown)” in col. 15 ln. 41-56”; “For the particular situation in which the autonomous vehicle is to turn right at the intersection, the signal analysis system 400 can look up the matching signal map 427 to identify the applicable subsets (e.g., subset 526 for right-of-way and subset 524 for yield). The signal analysis system 400 can monitor subset 526 to determine whether the autonomous vehicle has right-of-way for the right turn. In monitoring subset 526, the signal analysis system 400 can perform a continuous image processing operation for each state (i.e., the yellow state and the green state) of subset 526 to determine whether either possible state exceeds a predetermined match threshold. In some examples, the image processing operation can comprise a calculation based on a detected brightness from each bulb of subset 526 to determine whether the detected brightness exceeds a brightness threshold, indicating that the bulb is asserted” in col. 16 ln. 25-40); “brightness threshold” in col. 16 ln. 25-40; col. 18 ln. 18-63); and 
determining indication information of the traffic lights representing the same semantics according to the uniform state (col. 18 ln. 18-63). 
Regarding claim 20, Wellington discloses The vehicle according to claim 19, wherein obtaining the semantic information of one or more traffic lights provided at the intersection, and recognizing the states of the one or more traffic lights according to the image captured by the camera, comprise: obtaining location information of the one or more traffic lights provided at the intersection and the semantic information of the one or more traffic lights based on map data; and determining position of the one or more traffic lights in the image captured by the camera based on the location information, and recognizing the states of the one or more traffic lights at the position (“According to many examples, the signal analysis system can perform a localization of the autonomous vehicle to determine its pose (e.g., position, bearing, and/or orientation), and access a matching signal map (e.g., stored in a memory of the autonomous vehicle or the signal analysis system itself, or stored in a remote memory or system accessible by the signal analysis system via a network) that includes characteristic information indicating the properties of the identified traffic signaling system. In many aspects, the signal analysis system can utilize the matching signal map to generate a signal template for the traffic signaling system on the image data. The signal template can define at least one region of interest in the image data where a traffic signal face is expected to be in the image data. Based on the characteristic information and the image data, the signal analysis system can identify a state of the traffic signaling system for the pass-through action, and then generate an output for the autonomous vehicle indicating the state of the traffic signaling system for the pass-through action. For example, the signal analysis system can determine that the traffic signal for the pass-through action is green, and generate an output signal reflecting the green state. The signal analysis system can then transmit the output signal to the autonomous vehicle control system, which can respond by performing the pass-through action accordingly (e.g., driving straight through the intersection)” in col. 2 ln. 16-41). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 8, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Wellington et al. (US9,990,548).
Regarding claim 4, Wellington discloses The method according to claim 3, wherein selecting the state with the maximum confidence from the confidences respectively corresponding to the states of the traffic lights representing the same semantics as the uniform state comprises: in response to determining that a number of the state with the maximum confidence is one, taking the state with the maximum confidence as the uniform state; in response to determining that the number of the states with the maximum confidence is more than one, selecting a state corresponding to a maximum number of traffic lights from the states with the maximum confidence as the uniform state; in response to determining that a number of the state corresponding to the maximum number of traffic lights is one, taking the state corresponding to the maximum number of traffic lights as the uniform state; and in response to determining that the number of the states corresponding to the maximum number of traffic lights is more than one, taking a state with a lowest confidence in the preset confidences as the uniform state (one of ordinary skill in the art would have determined each of the above rules as routine implementation details with predictable results). 
Regarding claim 6, Wellington discloses The method according to claim 5, wherein, correcting the uniform state according to the historical state information corresponding to the traffic lights representing the same semantics comprises at least one of: correcting the uniform state to a state at a last time point corresponding to the traffic lights representing the same semantics when the uniform state is a shielded state; 
(one of ordinary skill in the art would have determined each of the above rules as routine implementation details with predictable results). 
Regarding claim 8, Wellington discloses The method according to claim 7, wherein determining whether there is the traffic light in the blink state among the traffic lights representing the same semantics or whether the traffic lights representing the same semantics are in the fault state according to the uniform state recorded and the frequency of image frame processing comprises: determining that the traffic lights representing the same semantics are in the fault state in response to determining that a duration of the uniform state being the all-off state is greater than an upper limit value of a preset range according to the uniform state recorded and the frequency of image frame processing; determining that there is a traffic light in an abnormal blink state among the traffic lights representing the same semantics in response to determining that the uniform state is a state alternating between an on-state and the off-state and a duration of the off-state is lower than a lower limit value of the preset range according to the uniform state recorded and the frequency of image frame processing; and determining there is a traffic light in a normal blink state among the traffic lights representing the same semantics in response to determining that the uniform state is the state alternating between the on-state and the (one of ordinary skill in the art would have determined each of the above rules as routine implementation details with predictable results). 
Regarding claim 13, Wellington discloses The electronic device according to claim 12, wherein selecting the state with the maximum confidence from the confidences respectively corresponding to the states of the traffic lights representing the same semantics as the uniform state comprises: in response to determining that a number of the state with the maximum confidence is one, taking the state with the maximum confidence as the uniform state; in response to determining that the number of the states with the maximum confidence is more than one, selecting a state corresponding to a maximum number of traffic lights from the states with the maximum confidence as the uniform state; in response to determining that a number of the state corresponding to the maximum number of traffic lights is one, taking the state corresponding to the maximum number of traffic lights as the uniform state; and in response to determining that the number of the states corresponding to the maximum number of traffic lights is more than one, taking a state with a lowest confidence in the preset confidences as the uniform state (one of ordinary skill in the art would have determined each of the above rules as routine implementation details with predictable results). 
Regarding claim 15, Wellington discloses The electronic device according to claim 14, wherein correcting the uniform state according to the historical state information corresponding to the traffic lights representing the same semantics comprises at least one of: correcting the uniform state to a state at a last time point corresponding to the (one of ordinary skill in the art would have determined each of the above rules as routine implementation details with predictable results). 
Regarding claim 17, Wellington discloses The electronic device according to claim 16, wherein determining whether there is the traffic light in the blink state among the traffic lights representing the same semantics or whether the traffic lights representing the same semantics are in the fault state according to the uniform state recorded and the frequency of image frame processing comprises: determining that the traffic lights representing the same semantics are in the fault state in response to determining that a duration of the uniform state being the all-off state is greater than an upper limit value of a preset range according to the uniform state recorded and the frequency of image frame processing; determining that there is a traffic light in an abnormal blink state among the traffic lights representing the same semantics in response to determining that the uniform state is a state alternating between an on-state and the off-state and a duration of the off-state is lower than a lower limit value of the preset range according to the uniform state recorded and the frequency of image frame processing; and determining there is a traffic light in a normal blink state among the traffic lights representing the same semantics in (one of ordinary skill in the art would have determined each of the above rules as routine implementation details with predictable results). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667